Citation Nr: 1010424	
Decision Date: 03/18/10    Archive Date: 03/31/10

DOCKET NO.  06-16 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for bronchitis.  

2.  Entitlement to service connection for sinusitis.  

3.  Entitlement to service connection for psychomotor 
retardation.  

4.  Entitlement to service connection for intervertebral disc 
syndrome.  

5.  Entitlement to service connection for migraine headaches.  

6.  Entitlement to service connection for arthritis of the 
right elbow.  

7.  Entitlement to service connection for arthritis of the 
left elbow.  

8.  Entitlement to service connection for arthritis of the 
right knee. 

9.  Entitlement to service connection for arthritis of the 
left knee.  

10.  Entitlement to service connection for a lung disorder.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The appellant served on active duty from September 1978 to 
October 1980.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Muskogee, 
Oklahoma, VA Regional Office (RO).  

This case has previously come before the Board.  In August 
2008, the matters were remanded to the agency of original 
jurisdiction (AOJ) for additional development.  The case has 
been returned to the Board for further appellate review.  

In connection with his appeal, the appellant testified before 
the undersigned Veterans Law Judge in Washington, D.C., via 
videoconference in April 2008.  A transcript of the hearing 
has been associated with the claims file. 

The issue of entitlement to service connection for 
psychomotor retardation being remanded is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.



FINDINGS OF FACT

1.  The competent and probative evidence does not establish 
that the appellant has bronchitis related to service.  

2.  The competent and probative evidence does not establish 
that the appellant has sinusitis related to service.  

3.  The competent and probative evidence does not establish 
that the appellant has intervertebral disc syndrome related 
to service.  

4.  The competent and probative evidence does not establish 
that the appellant has migraine headaches related to service.  

5.  The competent and probative evidence establishes that 
right elbow arthritis was not manifest in service and is not 
attributable to service, and arthritis was not shown during 
service or within the initial post-service year. 

6.  The competent evidence establishes that left elbow 
arthritis was not manifest in service and is not attributable 
to service, and arthritis was not shown during service or 
within the initial post-service year. 

7.  The competent evidence establishes that right knee 
arthritis was not manifest in service and is not attributable 
to service, and arthritis was not shown during service or 
within the initial post-service year. 

8.  The competent evidence establishes that left knee 
arthritis was not manifest in service and is not attributable 
to service, and arthritis was not shown during service or 
within the initial post-service year. 

9.  A chronic lung disability is not shown.  


CONCLUSIONS OF LAW

1.  Bronchitis was not incurred or aggravated in active 
service.  38 U.S.C.A. § 1131 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.303, 3.304 (2009).

2.  Sinusitis was not incurred or aggravated in active 
service.  38 U.S.C.A. § 1131 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.303, 3.304 (2009).

3.  Intervertebral disc syndrome was not incurred or 
aggravated in active service, and arthritis may not be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1131, 1137 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.303, 3.304, 3.307, 3.309 (2009).

4.  Migraine headaches were not incurred or aggravated in 
active service.  38 U.S.C.A. § 1131 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.303, 3.304 (2009).

5.  Right elbow arthritis was not incurred or aggravated in 
active service, and arthritis may not be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 
1137 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309 (2009).

6.  Left elbow arthritis was not incurred or aggravated in 
active service, and arthritis may not be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 
1137 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309 (2009).

7.  Right knee arthritis was not incurred or aggravated in 
active service, and arthritis may not be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 
1137 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309 (2009).

8.  Left knee arthritis was not incurred or aggravated in 
active service, and arthritis may not be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 
1137 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309 (2009).

9.  A lung disorder was not incurred or aggravated in active 
service.  38 U.S.C.A. § 1131 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must request that the 
claimant provide any evidence in his possession that pertains 
to the claim based upon 38 C.F.R. § 3.159(b).  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this appeal.  
See 73 Fed. Reg. 23353 (final rule revising 38 C.F.R. 
§ 3.159(b) to rescind fourth element notice as required under 
Pelegrini II, effective May 30, 2008).  Thus, any error 
related to this element is harmless.  However, although this 
notice is no longer required, the Board notes that the 
appellant was aware that it was ultimately his responsibility 
to give VA any evidence pertaining to the claims.  The 
November 2004, February 2006, and October 2008 letters told 
him to provide any relevant evidence in his possession.  See 
Pelegrini, 18 Vet. App. at 120.  

In any event, the Board finds that any deficiency in the 
notice to the claimant or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
claimant, the Court found that the evidence established that 
the claimant was afforded a meaningful opportunity to 
participate in the adjudication of the claim, and found that 
the error was harmless, as the Board has done in this case).  

If any notice deficiency is present in this case, the Board 
finds that the presumption of prejudice on VA's part has been 
rebutted by the following: (1) based on the communications 
sent to the claimant over the course of this appeal, the 
claimant clearly has actual knowledge of the evidence the 
claimant is required to submit in this case; and (2) based on 
the claimant's contentions as well as the communications 
provided to the claimant by VA, it is reasonable to expect 
that the claimant understands what was needed to prevail.  
See Shinseki v. Sanders/Simmons, 129 S.Ct. 1696 (2009); 
Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d 
Cir. 1974) ("[N]o error can be predicated on insufficiency of 
notice since its purpose had been served.").  In order for 
the Court to be persuaded that no prejudice resulted from a 
notice error, "the record must demonstrate that, despite the 
error, the adjudication was nevertheless essentially fair."  
Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issue on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The claimant's service treatment records, 
VA medical treatment records, and identified private medical 
records have been obtained, to the extent available.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no 
indication in the record that any additional evidence, 
relevant to the issue decided herein, is available and not 
part of the claims file.  The claimant was also afforded VA 
examinations in May 2009.  38 C.F.R. § 3.159(c)(4).  The 
records satisfy 38 C.F.R. § 3.326.

The claimant was also sent letters regarding the appropriate 
disability rating or effective date to be assigned in March 
2008, September 2008, and October 2008.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).

In summary, the Board finds that "it is difficult to discern 
what additional guidance VA could have provided to the 
veteran regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc) (observing that "the VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 
116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(both observing circumstances as to when a remand would not 
result in any significant benefit to the claimant).

Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated in service.  38 
U.S.C.A. § 1131 (West 2002 & Supp. 2009).  Service connection 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces.  38 
C.F.R. §§ 3.303, 3.304 (2009).  Service connection may also 
be granted for arthritis when it is manifested to a 
compensable degree within one year following discharge from 
active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Service 
connection may be granted for any disease diagnosed after 
discharge, when § § 3.303 (2009).

A veteran is considered to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, except where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto 
and was not aggravated by such.  38 U.S.C.A. § 1111 (West 
2002 & Supp. 2009); 38 C.F.R. § 3.304(b) (2009).

Essentially, to rebut the presumption of sound condition 
under 38 U.S.C.A. § 1111, VA must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003); 
see also Cotant v. Principi, 17 Vet. App. 116, 123-30 (2003) 
(detailing legislative history relating to presumption of 
soundness and the possibility that the omission of the 
relevant language from 38 C.F.R. § 3.304(b) was unintentional 
and that 38 C.F.R. § 3.304(b) should be construed as 
consistent with the VA's pre-February 1961 regulations).

Specifically, VAOPGCPREC 3-2003 held that the claimant is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  It was determined 
that the provisions of 38 C.F.R. § 3.304(b) are inconsistent 
with 38 U.S.C.A. § 1111 insofar as § 3.304(b) states that the 
presumption of sound condition may be rebutted solely by 
clear and unmistakable evidence that a disease or injury 
existed prior to service.  It was concluded that 38 C.F.R. § 
3.304(b) was invalid and should not be followed.

Regarding the provisions of 38 C.F.R. § 3.306(b), providing 
that aggravation may not be conceded unless the pre-existing 
condition increased in severity during service, it was 
determined that this properly implements 38 U.S.C.A. § 1153, 
which provides that a pre-existing injury or disease will be 
presumed to have been aggravated in service in cases where 
there was an increase in disability during service.

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during service.  This includes medical facts and principles 
that may be considered to determine whether the increase is 
due to the natural progression of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during, and subsequent to service.  38 
U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(b) (2009).

Moreover, "temporary or intermittent flare-ups of a pre-
existing injury or disease are not sufficient to be 
considered aggravation in service unless the underlying 
condition, as contrasted to symptoms, is worsened."  Crowe v. 
Brown, 7 Vet. App. 238, 247-48 (1994); Hunt v. Derwinski, 1 
Vet. App. 292, 297 (1991).  However, the increase need not be 
so severe as to warrant compensation.  Browder v. Derwinski, 
1 Vet. App. 204, 207 (1991).  

Except as provided in 38 C.F.R. § 3.300(c), disability that 
is proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. § 
3.310 (2009).  This includes an increase in disability.  When 
aggravation of a veteran's non-service-connected condition is 
proximately due to or the result of a service-connected 
condition, such veteran shall be compensated for the degree 
of disability over and above the degree of disability 
existing prior to the aggravation.  Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Factual Background

The Board notes that the December 1977 service entrance 
examination report shows that the head, nose, sinuses, heart, 
upper and lower extremities spine and musculoskeletal system 
were normal.  Psychiatric examination was normal.  The lungs 
and chest were noted to be abnormal, and in association with 
neurologic examination, a surgical 'trach' was noted.  In the 
summary of defects, the examiner noted a tracheostomy in 
association with a fractured rib with bilateral pneumothorax 
- healed.  A profile of "1" was assigned for his physical 
stamina, as well as for his neuropsychiatric status and the 
upper and lower extremities.  On the accompanying medical 
history, he indicated that he had had a head injury, and 
denied having or having had epilepsy or fits, loss of memory 
and periods of unconsciousness.  The examiner noted, "age 
16+ auto accident contusions to chest (no open lacerations).  
Thoracotomy done and trachiostomy:  Hospitalized for 3 wks. - 
no residuals or sequalae."  

A December 1977 neurological referral notes the appellant's 
history of having been involved in a motor vehicle accident 
20 months earlier, with no apparent residual disabilities.  
The December 1977 consultation report notes that neurologic 
examination was negative and no residuals from the accident 
were noted.  The record notes, "No NP findings, motivated 
for USN!"  

A record, dated October 18, 1978, reflects complaints of 
dypsnea and bronchial congestion.  The assessments entered 
were rule out pneumonia and acute bronchitis.  An October 22, 
1978 record reflects complaints of fever and cough, and it 
was noted that he underwent a complete physical examination 
including of the head, eyes, ears, nose, throat, chest, 
heart, abdomen, genitoureteral system, and extremities, as 
well as neurological examination.  The diagnosis entered was 
bronchitis, with a notation of "DNEPTE," and that it was 
incurred in the line of duty, and not due to misconduct.  The 
record reflects that he was treated with Erythromycin and 
placed on light duty for five days.  

In addition, a January 1980 examination report shows that the 
nose, sinuses, lungs and chest, heart, upper and lower 
extremities, spine and musculoskeletal system were normal.  
Neurologic examination and psychiatric examination were noted 
to be normal.  The examiner determined that the appellant was 
qualified for Operation Deep Freeze and to perform all the 
duties of his rate at sea and/or Foreign Service.  A January 
1980 electrocardiograph (ECG) report notes a normal sinus 
rhythm and rate, with sinus arrhythmia, "*POSSIBLE LVH, BUT 
MAY BE NORMAL FOR AGE  EARLY TRANSITION, PROBABLY NORMAL"  

In January 1980, he denied having or having had convulsions 
or dizzy spells, and sinus trouble.  He also denied having or 
having had, shortness of breath, chest pain, wheezing, 
expectoration, and a stuffy nose.  An April 1980 record, in 
which he denied having or having had convulsions or dizzy 
spells and sinus trouble, notes he was assigned to the Lag 
Shop.  

An August 1980 treatment record notes that while walking, the 
appellant became light headed, started seeing colors (yellow 
and black), and fell down.  It was noted that he had never 
had a blackout before, and that he had had a fractured skull 
three years earlier, with no black out since that time.  No 
known head trauma and no history of seizures were noted.  The 
record notes that the pupils were reactive to light, that the 
ears were clear, and that there was a slight problem with 
memory.  

In an August 1980 respiratory questionnaire, he denied having 
a cough, phlegm, wheezing, shortness of breath, cold and 
chest illness, bronchitis, pneumonia, and emphysema, and 
indicated that he had had a chest injury.  He also indicated 
that he had had a job where he was regularly exposed to 
asbestos dust, silica (sand) dust, and that he had worked 
directly with asbestos in his job for less than one year.  An 
Asbestos Medical Surveillance Program record notes that 
results of testing classified him for reexamination on a 
pentennial basis, and an absence of any abnormalities was 
noted.  

An August 1980 examination report notes that the nose, 
sinuses, lungs and chest, heart, upper extremities, lower 
extremities, spine and musculoskeletal system were normal.  
Neurologic examination was normal and psychiatric examination 
was normal.  A tracheotomy scar was noted.  The examiner 
determined that the appellant was qualified for "SIMA" and 
to perform all duties at sea and or foreign sea service. 

Records, dated in September 1980, reflect complaints of 
occasional episodes of vertigo for three weeks.  It was noted 
that he worked with lagging but used respiratory protection.  
Three episodes in the previous three weeks of 
lightheadedness, seeing colors, and falling down, were noted, 
with questionable loss of consciousness lasting 2-3 minutes.  
It was noted that he was three years status post head trauma, 
and was otherwise doing well.  On examination, he was awake, 
alert, and oriented, and cranial nerves III through XII were 
noted to be full, and motor and sensory examination was 
normal.  Deep tendon reflexes were 5/5 and symmetrical.  Heel 
to toe gait was noted to be ataxic.  The diagnosis was 
cerebellar symptoms and a neurologic consultation was 
ordered.  

The September 1980 neurologic report notes that the appellant 
had had a severe closed head injury prior to enlistment 
involving a skull fracture.  It was noted that he had been 
comatose for one month, and that on one occasion, he had been 
denied entrance into service on that basis.  Six episodes, as 
described in the referral, during the previous month were 
noted, with diminished consciousness for two minutes per 
episode.  The examiner reported no specific speech/language 
deficit, noting that his calculations and recall were slow.  
The impression was status post cerebral contusions, post 
traumatic encephalopathy with possible psychomotor seizure.  
Electroencephalogram (EEG) was noted to be mildly abnormal 
suggestive of right parietal dysfunction.  The examiner 
stated that, "He should never have been allowed to enlist.  
EPTE."  

A September 1980 Medical Board report notes a history of 
approximately six episodes featured by lightheadedness, 
seeing colors, and falling down with impaired consciousness 
for periods of two minutes at a time, beginning on "05 
September."  The report notes the following:

Pertinent past history occurred prior to 
his enlistment in 1976.  At that time he 
was in a motor vehicle accident in which 
he suffered multiple traumas, including 
a severe closed head injury and skull 
fracture.  He was comatose for one 
month.  Following this, he was refused 
entry into the military on one occasion 
but on a subsequent occasion was 
admitted.  He denied other 
encephalopathic episodes or drugs.  

On his examination, he had normal speech 
and language but slow responses in terms 
of calculations and knowledge of current 
events.  He had normal fundi, normal 
visual fields, his pupils were equal and 
reactive to light.  He had horizontal 
nystagumus in lateral gaze.  He had no 
facial asymmetry.  He had no weakness of 
jaw, face, tongue or palate.  His gait 
revealed mild ataxia.  He had normal 
strength, slightly impaired 
coordination, normal sensations and 
reflexes.  Toes were downgoing.  There 
were no stigmata of head trauma at the 
time of examination and there were no 
parameningeal signs of inflammation.  
There were no cranial or cervical 
bruits.  EEG revealed right parietal 
irregularity.  

The clinical impression is that of 
severe post-traumatic encephalopathy.  
The severity of this is gauged by length 
of coma and the presence of a skull 
fracture as part of his original head 
injury.  

The recommendation is that he be 
medically separated on this basis 
because the episodes that are occurring 
presently are disabling and render him 
unfit for worldwide duty under the 
guidelines of the Manual of the Medical 
Department.  

Final diagnosis:  Status Post Cerebral 
Contusion with Post-Traumatic 
Encephalopathy, 31020.  EPTE, Not 
Service Aggravated.  

It is the opinion of the Board that the 
member does not meet the minimum 
standards for enlistment or induction as 
set forth in MMD 15-27, that he is unfit 
for further Naval Service by reason of a 
physical disability which was neither 
incurred in, nor aggravated by, a period 
of active military service.  

It is the recommendation of the Board 
that he be discharged in accordance with 
BUMED INSTRUCTION 1910.2G.  

He has been informed of the Board's 
findings and does not desire to submit a 
statement in rebuttal.  

All provisions of BUMEDINST 1910.2, 
paragraph 4b, have been complied with.  

There is no disciplinary action pending.  

In addition, the Board notes that the appellant testified 
that while on a work detail, he fell from a ship ladder and 
was taken to sick bay during service, Transcript at 3 
(2008), and a private report, received in November 2004, 
notes a history of a fall from a ladder during service, and 
that the appellant worked aboard ship primarily in the 
Coronado Island area.  

In addition, the Board notes that, a private opinion, 
received in April 2008, is to the effect that the appellant 
had sinusitis and bronchitis due to an infectious process as 
a result of service.  

Analysis

Initially, the Board notes that there has been substantial 
compliance with the Board's August 2008 remand.  Additional 
records have been associated with the claims file and the 
appellant was afforded VA examinations.  The evidence is 
adequate for the Board to proceed to a determination.  

The appellant asserts that the claimed disorders on appeal 
are related to service.  Having reviewed the record, the 
Board finds that service connection is not warranted for the 
claimed disorders on appeal addressed herein.  

The Board notes that there has been no assertion of combat in 
regard to the claims on appeal.  Thus, the provisions of 38 
U.S.C.A. § 1154(b) (West 2002 & Supp. 2009) are not for 
application in this determination.  

In addition, and relevant to all of the claims on appeal for 
service connection, the Board notes that, generally, veterans 
are presumed to have entered service in sound condition as to 
their health.  This presumption attaches only where there has 
been an induction examination in which the later complained-
of disability was not detected.  See Bagby v. Derwinski, 1 
Vet. App. 225, 227 (1991).  The regulations provide expressly 
that the term "noted" denotes "[o]nly such conditions as are 
recorded in examination reports," 38 C.F.R. § 3.304(b), and 
that "[h]istory of preservice existence of conditions 
recorded at the time of examination does not constitute a 
notation of such conditions."  Id. at (b)(1).  The Board 
notes that while the service entrance examination report 
notes that the lungs and chest were abnormal, and in 
association with neurologic examination, a surgical 'trach' 
was noted, in the summary of defects, the examiner noted a 
tracheostomy in association with a fractured rib with 
bilateral pneumothorax, healed, and a profile of "1" was 
assigned for physical stamina, as well as for the upper and 
lower extremities.  

In this case, a relevant disability was not noted on the 
service entrance examination report.  Rather, the examiner, 
at service entrance in December 1977, specifically reported, 
"age 16+ auto accident contusions to chest (no open 
lacerations).  Thoracotomy done and trachiostomy:  
Hospitalized for 3 wks. - no residuals or sequelae."  Thus, 
a disability of the chest/lungs was not noted at service 
entrance.  The Board notes that the examination report also 
shows that the nose, sinuses, heart, upper and lower 
extremities spine and musculoskeletal system were normal.  In 
light of these findings, and having reviewed the record, the 
Board concludes that there is no clear and unmistakable 
evidence sufficient to rebut the presumption of soundness at 
service entrance, and a theory of aggravation will not be 
further addressed.  

The Board notes that there is both positive and negative 
evidence.  When faced with conflicting medical opinions, the 
Board must weigh the credibility and probative value of each 
of the opinions, and in so doing, the Board may favor one 
medical opinion over the other.  See Evans v. West, 12 Vet. 
App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 
433 (1995)).  The Board must account for evidence it finds 
persuasive or unpersuasive, and provide reasons for rejecting 
material evidence favorable to the claim.  See Gabrielson v. 
Brown, 7 Vet. App. 36, 39-40 (1994).  In determining the 
weight assigned to the evidence, the Board also considers 
factors such as the health care provider's knowledge and 
skill in analyzing the medical data.  See Guerrieri v. Brown, 
4 Vet. App. 467, 470-71 (1993); see also Black v. Brown, 10 
Vet. App. 279, 284 (1997).  

In regard to the April 2008 private opinion relating 
sinusitis and bronchitis to in-service disease, and 
attributing intervertebral disc syndrome, migraines, and 
arthritis in the elbows and knees to a fall from a ladder 
during service, the Board finds the opinion to be of 
diminished probative value, if any.  The Board recognizes 
that the private examiner's opinion cannot be rejected solely 
because it is based upon a history supplied by the claimant.  
See Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005).  
Moreover, the Court has held that a claims file review, as it 
pertains to obtaining an overview of a claimant's medical 
history, is not a strict requirement for private medical 
opinions, and that a private medical opinion may not be 
discounted solely because the opining clinician did not 
describe review of the claims file.  Nieves-Rodriguez v. 
Peake, 22 Vet. App. 295 (2008).  The critical question is 
whether the medical opinion is credible in light of all the 
evidence.  In fact, the Board may reject a medical opinion 
that is based on facts provided by the appellant which have 
been found to be inaccurate or because other facts present in 
the record contradict the facts provided by the appellant 
which formed the basis for the opinion.  Coburn v. Nicholson, 
19 Vet. App. 427, 432 (2006) (Board may reject such 
statements of the veteran if rebutted by the overall weight 
of the evidence).  The Board notes that the April 2008 
private opinion does not adequately address the relevant 
findings at service entrance, during service, at separation 
or thereafter.  A medical opinion based on speculation, 
without supporting clinical data or other rationale, does not 
provide the required degree of medical certainty.  Bloom v. 
West, 12 Vet. App. 185, 187 (1999).  

To the extent that examiners have noted a history of 
arthritis during service or within the initial post-service 
year, to include a notation in that regard in a December 2008 
private record, a mere transcription of lay history is not 
transformed into competent medical evidence merely because 
the transcriber happens to be a medical professional.  
LeShore v. Brown, 8 Vet. App. 406 (1995).  The Board notes 
that an opinion based upon an inaccurate factual basis is of 
diminished probative value.  See Reonal v. Brown, 5 Vet. App. 
458 (1993).  

Against this background are the service treatment records and 
VA opinions.  Service treatment records are negative for 
reference to a fall from a ladder, and in a VA Form 21-4138, 
received in November 2008, the appellant stated that he was 
not able to recall the name of the ship from which the fall 
is alleged to have occurred.  The Board notes that while the 
appellant is competent to report his symptoms and that he 
fell from a ship ladder during service, as a layman, his 
opinion alone is not sufficient upon which to base a 
determination as to a relationship between service and 
current disability.  Rather, the Board must weigh and assess 
the competence and credibility of all of the evidence of 
record, to include the opinions to the contrary.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494- 95 (1992); See 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); 
Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); See 
Barr v. Nicholson, 21 Vet. App. 303 (2007).  

In Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 
2009), the Federal Circuit stated that it had previously and 
explicitly rejected the view that competent medical evidence 
is required when the determinative issue in a claim for 
benefits involves either medical etiology or a medical 
diagnosis.  Instead, under section 1154(a) lay evidence can 
be competent and sufficient to establish a diagnosis of a 
condition when: a layperson is competent to identify the 
medical condition; the layperson is reporting a 
contemporaneous medical diagnosis; or lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Davidson reaffirms the holdings in 
Jandreau and Buchanan that VA must consider the competency of 
the lay evidence and cannot outright reject such evidence on 
the basis that such evidence can never establish a medical 
diagnosis or nexus.  This does not mean, however, that lay 
evidence is necessarily always sufficient to identify a 
medical diagnosis, but rather only that it is sufficient in 
those cases where the lay person is competent and does not 
otherwise require specialized medical training and expertise 
to do so, i.e., the Board must determine whether the claimed 
disability is a type of disability for which a lay person is 
competent to provide etiology or nexus evidence.  The Court 
has specifically indicated that lay evidence may establish 
the existence of a current disorder capable of lay 
observation, to specifically include varicose veins, 
tinnitus, and flat feet.  See Barr v. Nicholson, 21 Vet. App. 
303 (2007); Charles v. Principi, 16 Vet. App. 370, 374 
(2002); and Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  

Even assuming the appellant fell from a ship ladder during 
service, and to the extent that the appellant has attempted 
to establish continuity of symptomatology based on lay 
statements, the Board finds such attempt to be inconsistent 
with the more probative contemporaneous record.  In that 
regard, the Board notes that in an August 1980 examination 
report, the examiner reported that the head, upper 
extremities, lower extremities, spine and musculoskeletal 
system were normal.  Such evidence is far more reliable than 
the appellant's remote claim.  
In addition, the May 2009 VA examination reports note no in-
service treatment for migraines, an initial onset of 
arthritis in the knees and/or elbows 10 to 15 years earlier, 
and that the initial treatment for a back disorder was in 
2001.  A significant lapse in time between service and post-
service medical treatment may be considered as part of the 
analysis of a service connection claim and weighs against the 
claims.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), 
aff'd sub nom.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000); see also Forshey v. Principi, 284 F.3d 1335, 1358 
(Fed. Cir. 2002) (en banc).  

The Board notes that the impression of x-ray examinations in 
May 2009 included normal bones and joints of the left knee, 
except for a light indentation of the anterior portion of the 
medial condyle, and no abnormality of the right knee was 
noted, except for an indentation in the anterior lower 
portion of the medial condyle.  In addition, no abnormalities 
of the bones or joints of the right or left elbow were noted.  
The May 2009 examiners stated that that it is less than 
likely that the appellant's low back disorder, migraines, or 
disorder of the knees and/or elbows is related to service.  

In addition, while complaints of occasional nasal stuffiness 
were noted on VA examination in May 2009, the appellant 
denied episodes of purulent rhinitis, drainage, facial pain, 
or prolonged episodes of nasal or sinus-type infections, and 
the relevant diagnosis entered was deviated nasal septum.  
The examiner stated that there was no evidence to support the 
diagnosis of sinusitis, noting no in-service or post-service 
treatment for sinusitis.  The examiner stated that it was 
unlikely that complaints related to sinusitis were related to 
service, to include any asbestos exposure.  In addition, 
while a history of asbestos exposure and having been 
diagnosed with pneumonia were noted on VA examination in May 
2009, the examiner reported no in-service treatment for a 
respiratory disorder and no post-service evidence of active 
lung disease, and stated that the appellant did not have an 
active lung disorder related to service, to include due to 
any asbestos exposure.  The Board notes that absent current 
disability related by competent evidence to service, service 
connection is not warranted.  See Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  In addition, the examiner stated 
that it was less than likely that the appellant's low back 
disorder is related to service.  

In this case, the Board has accorded more probative value to 
the competent VA examination reports and opinions.  The 
examiners reviewed the claims file and provided rationales 
for the opinions based on accurate, objective findings and 
reliable principles, and the opinions are consistent with the 
contemporaneous records, and supported by VA treatment 
records.  

The preponderance of the evidence is against the claims of 
entitlement to service connection for bronchitis, sinusitis, 
intervertebral disc syndrome, migraine headaches, arthritis 
of the right elbow, arthritis of the left elbow, arthritis of 
the right knee, arthritis of the left knee, and a lung 
disorder.  Consequently, the benefits sought on appeal are 
denied.  


ORDER

Service connection for bronchitis is denied.  

Service connection for sinusitis is denied.  

Service connection for intervertebral disc syndrome is 
denied.  

Service connection for migraine headaches is denied.  

Service connection for arthritis of the right elbow is 
denied.  

Service connection for arthritis of the left elbow is denied.  

Service connection for arthritis of the right knee is denied. 

Service connection for arthritis of the left knee is denied.  

Service connection for a lung disorder is denied.  


REMAND

The appellant is seeking service connection for psychomotor 
retardation.  In the August 2008 remand, the Board requested 
that an opinion be obtained as to whether psychomotor 
retardation clearly unmistakably existed prior to service 
entrance in 1978, and if so, whether there is clear and 
unmistakable evidence that psychomotor retardation existing 
prior to service entrance was not aggravated during service.  
In that regard, the May 2009 VA examiner stated, "With 
respect to the requested opinion, the veteran denies any 
psychomotor retardation."  The Board notes that an August 
2008 rating decision shows that the appellant is service-
connected for depression, and the May 2009 VA examination 
report notes impairment in thought process and difficulty 
with attention and concentration.  

Once VA undertakes the effort to provide an examination when 
developing a service-connection claim, even if not 
statutorily obligated to do so, it must provide an adequate 
one or, at a minimum, notify the claimant why one will not or 
cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 
(2007).  In this case, the Board finds that the evidence is 
inadequate for a determination as to whether psychomotor 
retardation is related to service or service-connected 
disability.  

As noted in the prior remand, the September 1980 neurology 
report notes that the appellant had a severe closed head 
injury prior to service entrance involving a skull fracture.  
It was noted that he had been comatose for one month, and 
that on one occasion, he had been denied entrance into 
service on that basis.  Six episodes, as described in the 
referral, during the previous month were noted, with 
diminished consciousness for two minutes per episode.  The 
examiner reported no specific speech/language deficit, noting 
that the appellant's calculations and recall were slow.  The 
impression was status post cerebral contusions, post 
traumatic encephalopathy with possible psychomotor seizure.  
Electroencephalogram (EEG) was noted to be mildly abnormal 
suggestive of right parietal dysfunction.  The examiner 
stated that, "He should never have been allowed to enlist.  
EPTE."  

A September 1980 Medical Board report notes a history of 
approximately six episodes featured by lightheadedness, 
seeing colors, and falling down with impaired consciousness 
for periods of two minutes at a time, beginning on "05 
September."  The report notes the following:

Pertinent past history occurred prior to 
his enlistment in 1976.  At that time he 
was in a motor vehicle accident in which 
he suffered multiple traumas, including 
a severe closed head injury and skull 
fracture.  He was comatose for one 
month.  Following this, he was refused 
entry into the military on one occasion 
but on a subsequent occasion was 
admitted.  He denied other 
encephalopathic episodes or drugs.  

On his examination, he had normal speech 
and language but slow responses in terms 
of calculations and knowledge of current 
events.  He had normal fundi, normal 
visual fields, his pupils were equal and 
reactive to light.  He had horizontal 
nystagumus in lateral gaze.  He had no 
facial asymmetry.  He had no weakness of 
jaw, face, tongue or palate.  His gait 
revealed mild ataxia.  He had normal 
strength, slightly impaired 
coordination, normal sensations and 
reflexes.  Toes were downgoing.  There 
were no stigmata of head trauma at the 
time of examination and there were no 
parameningeal signs of inflammation.  
There were no cranial or cervical 
bruits.  EEG revealed right parietal 
irregularity.  

The clinical impression is that of 
severe post-traumatic encephalopathy.  
The severity of this is gauged by length 
of coma and the presence of a skull 
fracture as part of his original head 
injury.  

The recommendation is that he be 
medically separated on this basis 
because the episodes that are occurring 
presently are disabling and render him 
unfit for worldwide duty under the 
guidelines of the Manual of the Medical 
Department.  

Final diagnosis:  Status Post Cerebral 
Contusion with Post-Traumatic 
Encephalopathy, 31020.  EPTE, Not 
Service Aggravated.  

It is the opinion of the Board that the 
member does not meet the minimum 
standards for enlistment or induction as 
set forth in MMD 15-27, that he is unfit 
for further Naval Service by reason of a 
physical disability which was neither 
incurred in, nor aggravated by, a period 
of active military service.  

It is the recommendation of the Board 
that he be discharged in accordance with 
BUMED INSTRUCTION 1910.2G.  

He has been informed of the Board's 
findings and does not desire to submit a 
statement in rebuttal.  

All provisions of BUMEDINST 1910.2, 
paragraph 4b, have been complied with.  

There is no disciplinary action pending.  

In light of the above, the Board finds that 
further development is necessary in order to make 
a determination in regard to entitlement to 
service connection for psychomotor retardation.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should return the claims file 
to the August 2008 VA examiner, if 
available, otherwise, another VA examiner.  
The AOJ should request that the VA 
examiner provide an opinion as to whether 
any symptoms associated with psychomotor 
retardation, to include any depression or 
thought difficulty, (1) clearly and 
unmistakably (obvious and manifest) 
existed prior to service entrance and (2) 
whether such clearly and unmistakably pre-
existing left knee disorder clearly and 
unmistakably (obvious and manifest) was 
not chronically worsened during service.  
If the answer to either 1 or 2 above is 
negative, offer an opinion in terms of 
whether it is "more likely than not" 
(meaning likelihood greater than 50%), "at 
least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% likelihood) 
that any psychomotor retardation symptoms 
are related to service or proximately due 
to or been chronically worsened by 
service-connected disability, to include 
depression?

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  The examiner should provide a 
complete rationale for any opinion 
provided.

2.  In light of the above, the claim 
should be readjudicated.  The AOJ should 
review any VA opinion obtained for 
completeness and adequacy and take any 
further development necessary in that 
regard before returning the claims file to 
the Board.  If the benefits sought on 
appeal remain denied, a supplemental 
statement of the case should be issued and 
the appellant afforded a reasonable 
opportunity in which to respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


